REISSUE OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
This is a reissue office action for US Patent 10,124,234, which included original patent claims 1–17.  Applicant requested amendment of the claims on 11/10/2020.  Claims 1–25 are pending.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“Applicant believes the original patent to be partly inoperative or invalid by reason of the patentee claiming less than patentee had a night to claim in the patent. As one example, broader claim 24 has been added which states a database server in operable communication with a processor, the database server including a training log database configured to store usage data received from a GPS device, wherein the usage data is associated with athletic equipment, the processor configured to generate a graphical user interface having a plurality of fields allowing entry of data regarding use of the athletic equipment, at least one of the fields associated with a date of first use of the piece of athletic equipment, another of the fields associated with a maximum usage value, the processor being further configured to: track usage of the piece of athletic equipment based on the usage data stored in the training log database and provide an alert to a user after determining that the maximum usage value has been reached” (11/10/2020 declaration, additional sheet).
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
It fails to identify a claim from the patent that is being broadened, as per MPEP 1414(II)(B):
“For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.”

It fails to “specifically identify an error . . . by reference to the specific claim(s) and the specific claim language wherein lies the error”, as per MPEP 1414(II)(C). 
“A statement in the oath/declaration of "…failure to include a claim directed to …" and then reciting all the limitations of a newly added claim, would not be considered a sufficient "error" statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa.” See MPEP 1414(II)(C).

Priority Dates and the Prior Art
	US Patent 10,124,234 issued from application 14/176,046, filed 2/8/2014 which is a continuation of application 13/484,213, filed 5/30/2012 which enjoys priority to provisional application 61/491,325, filed 5/31/2011.  
	Claims 1–23 of this reissue application are not fully supported by the provisional application.  This is because the disclosure in the 61/491,325 provisional at least lacks a “wearable GPS”.  Accordingly, the examiner will consider prior art having benefit dates preceding only the 5/30/2012 filing date of parent application 13/484,213 for these claims.

Specification
	The amendment to the specification filed 11/10/2020 has been approved for entry.

35 USC § 251 Rejections
Claims 1–25 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.  
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Claims 18–25 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 
The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
MPEP 1412.02(I) describes the following three step test for determining whether impermissible recapture exists.  See also the flowchart in MPEP 1412.02(VI).
(1) Determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) Determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) Determine whether the reissue claims were “materially narrowed” in other respects, so as to avoid the recapture rule.

Steps (1) and (2)
During the prosecution of 14/176,046 and subsequent to an art rejection, applicant added/argued1 the following claim limitation(s) in seeking allowance of the application.  Independent claims 18 and 24 added in this reissue track more closely to prosecuted claim 25 than to prosecuted claim 8.  Therefore the new claims in this reissue are being compared to prosecuted claim 25 (which printed as patent claim 12).
Date
Prosecuted Claim(s)
Surrender Generating Limitation (SGL) 
8/3/2015 arguments (e.g. at p. 49)
25
SGL-1: “a wearable GPS device configured to communicate training data as the user is training”
8/3/2015 arguments (e.g. at p. 50–51)
25
SGL-2: “a web platform (including a training log database . . . )” and “said web platform (including a processor . . . )”
8/3/2015 arguments (e.g. at p. 50)
25
SGL-3: “another of said fields pertaining to a warning value enterable by the user”
3/28/2015 arguments (e.g. at p. 11–12)
25
SGL-4: “issue a warning to the user that the athletic equipment is approaching maximum usage once the usage reaches the warning value entered by the user”


Reissue Claim
Missing SGL
18
SGL-3, SGL4
24
SGL-1, SGL-2, SGL-3, SGL 4


Step (3)
Each independent claim eliminates the surrendered subject matter in its entirety.  Therefore there is no “material narrowing” present.  As per MPEP 1412.02(II)(C), “[i]f surrendered subject matter has been entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim.”  The flowchart likewise instructs the Examiner to “Make recapture rejection” when the final flowchart inquiry results in a “No” which is the case here:

    PNG
    media_image1.png
    156
    343
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 is of unclear claim scope.  It is not clear what structure of the system is being further limited by the claim.  If applicant is trying to include a GPS as a positive element in combination with the server, then the claim should clearly state so.  The type of user does not appear to define the structure of the system in any way.  Applicant is further cautioned that a method step of using the system (i.e. usage data is received) also renders the claim indefinite, given that the claim is an system/apparatus claim. See MPEP 2173.05(p)(II), In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) and IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 24 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
This 101 analysis follows the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register /Vol. 79, No. 241 at 74618) and the subsequent updates and memoranda, including the “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG) and the “October 2019 Update”.  See https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.
Regarding step 1 of the flowchart, claims 24 and 25 are directed to: a system comprising a database server and processor and therefore they each pass step 1.  
Moving to step 2A of the eligibility test, we determine whether the claims are “directed to” a patent-ineligible abstract idea.  The 2019 PEG creates a two-prong approach for this step.  
Prong one of 2A requires analysis as to whether an abstract idea recited in the claims falls within any of the groupings of abstract ideas enumerated in the 2019 PEG.  Claims 24 and 25 recite: the storage of received (athletic equipment) usage history data, the entry of (first and maximum) user preference data, the comparison of usage history vs. user preference data and the subsequent alerting of a user.  This represents a method of organizing human activity, specifically a fundamental economic practice – akin to basic tracking of asset usage.  Claims 24 and 25 therefore are found to recite an abstract idea, and thus they satisfies prong one of step 2A.  
Prong two of 2A requires analysis as to “whether the claim recites additional elements that integrate the exception into a practical application of that exception”.  MPEP 2106.04(d)(I) describes that a list of considerations are evaluated in prong 2 of step 2A (as well as in Step 2B).  These considerations are listed in MPEP 2106.05(a) through (h) and are evaluated in prong 2 step 2A without consideration of whether the additional elements represent well-understood, routine and conventional activity.
Claim 24 includes elements that might be considered additional to the abstract idea such as:
a database server with a database 
GUI with entry fields
processor to track and alert
stored data is from a GPS device 

These claimed elements when considered separately or together provide for data collection, data storage, data comparison and data output.  Aside from the mere comparison of data, these elements are directed to insignificant, extra-solution activity such as data gathering and outputting of results.  Unlike previous claims found by the PTAB to not be directed to an abstract idea2, claim 24 is not integrated into a practical application.  None of these additional elements provide improvement to the functioning of a computer itself, none apply or use a particular machine, none transform an article to a different state or thing and none apply the abstract idea in a meaningful way beyond generally linking the abstract idea to a particular technological environment or field of use.  Where computer technology is used, it is merely invoked in order to carry out the abstract idea.  The data-gathering and data communications represent insignificant, extra-solution activity.  The broad problem of tracking asset usage is not a technological problem overcome using a technological solution.  Therefore, the additional elements do not integrate the exception into a practical application of that exception.  Claim 24 does not satisfy prong two of Step 2A.  Claim 25 merely provides context for the type of usage data (i.e. by a runner, cyclist or swimmer) and does not integrate the exception into a practical application.
Moving to step 2B of the eligibility test, we determine whether the claims recite additional elements that amount to “significantly more” and thus provide an inventive concept.  Claim 24 includes elements that might be considered additional to the abstract idea such as:
a database server with a database 
GUI with entry fields
processor to track and alert
stored data is from a GPS device 

These elements however, individually and in ordered combinations as claimed, do not amount to “significantly more” than the abstract idea and are generically recited computer elements which do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.  These computer-based elements are put to use for their well-known, routine and conventional native purposes.  See MPEP 2106.05(d)(ii) where the courts have recognized transmitting data over a network, calculations, recordkeeping, updating an activity log, retrieving information from memory and providing alarm limits as conventional.  The steps of the claimed invention could also be carried out by pen and paper, without the need for computers.
As such, claim 24 does not recite “significantly more” than the judicial exception, and therefore it fails step 2B of the eligibility test.  Claim 25 merely provides context for the type of usage data (i.e. by a runner, cyclist or swimmer) and does not recite “significantly more” than the judicial exception, and therefore it fails step 2B of the eligibility test.  
Because the answer to Step 2B of the flowchart is “NO”, claims 24 and 25 are not directed to eligible subject matter.
Examiner notes that the PTAB concluded3 that the appealed claims during prosecution were eligible under § 101 because the claims required that the GPS was configured to communicate training data live to the server as the user is training.  Claim 24 requires no such GPS device, but would appear to be eligible if amended to include such a GPS device (as is present in claim 18, for example).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4–25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0088023 (Werner) in view of UltraCoach4.
1. A system for tracking usage of athletic equipment of a user, comprising: 
“Program Products, Methods, and Systems for Providing Location-Aware Fitness Monitoring Services” (Werner at Title).
a database server including a user database for maintaining records of users registered to access said database server; 
“The services may be offered to a plurality of athletes 14 or other users forming a user community, may be restricted to users that have been issued login IDs and passwords for accessing server 42” (Werner ¶ 0078).
“a user utilizing a remote client computer system 44 first logs into server computer system 42 via Internet 40 and HTTP server 214. As is well known to those skilled in the art, the login process typically includes the entry by the remote user of a login ID and password or other authentication information to server computer system 42, which then authenticates the identity of the user by reference to the user database or the like” (Werner ¶ 0088).
a training log server configured to: receive and store data from each registered user regarding a category of athletic activity in which the registered user engaged; 
“As the athletes participate in the designated fitness activity (e.g. running, biking, inline skating, etc.), GPS waypoints and other data may be logged either remotely or on the server 42, as described in detail above” (Werner ¶ 0277).
“a spectator having access to Internet 40 can view the real-time standings of multiple competitors in a fitness activity, such as a marathon, cycling race, or other competitive event” (Werner ¶ 0085).
“The user may further associate metadata such as keywords (e.g., author name, plan length, fitness event, etc.) with the training plan so that it may be more easily located utilizing a conventional search tool” (Werner ¶ 0143).
receive and store data from each registered user regarding a distance the registered user trained for a given day for each category of athletic activity; receive and store data from each registered user regarding an amount of time the registered user trained for each category of athletic activity; 
“GUI window 420 includes a calendar interface 424 through which the user can select a past, current or future calendar month of interest utilizing cursor 262. An associated list box 422 presents for selection dates within the selected calendar month having journal entries within training journal database 54 for the specified login ID. Thus, by navigating utilizing cursor 262, the user can select for viewing journal entries detailing past or real-time routes previously traversed or currently being traversed by an athlete 14, or prospective routes scheduled for the athlete 14” (Werner ¶ 0106).
“Utilizing the time-stamped waypoints received from GPS receiver 100, GPS reader 160 calculates performance and route information for athlete 14. For example, GPS reader 160 may determine the start and stop times at which a route was begun and ended, an elapsed time, an elapsed distance” (Werner ¶ 0068).
“After data obtained and calculated by readers 160-166 have been formatted by data formatter 170 and optionally compressed by data compressor 172, the data may be either stored within internal memory device 62 (or audio storage 66 or a removal memory loaded in removable memory slot 64) or transmitted over-the-air via WAN transceiver 104 . . . data transmitted to server computer system 42 is typically stored within training journal database 54” (Werner ¶ 0071).
calculate a time-based total distance for each category of athletic activity; and generate a graphical representation of at least one of the calculated time-based total distances; 

    PNG
    media_image2.png
    588
    869
    media_image2.png
    Greyscale
 
	FIG 5B of Werner shows a visual of a specific journal entry.  At 474 and 476 it lists distances and the associated times for the distances – as intervals (subsets) as well as for the overall performance.  At 442 it graphically presents the time-based distances for any chosen interval (subset) as well as for the total overall performance.  In this manner, it shows a graphical representation of at least one of the calculated time-based total distances.
a processor configured to determine whether the user is a registered user based on the records maintained in said user database, 
“The services may be offered to a plurality of athletes 14 or other users forming a user community, may be restricted to users that have been issued login IDs and passwords for accessing server 42” (Werner ¶ 0078).
said processor being configured to generate a graphical user interface having a plurality of fields for entering data regarding the use of the athletic equipment used by the registered user, at least one of said fields pertaining to the date of first use of the athletic equipment by the registered user, another of said fields pertaining to a warning value enterable by the registered user, said processor being configured to: track usage of the athletic equipment based on usage data received and stored by said training log server, issue a warning to the registered user that the athletic equipment is approaching maximum usage once the usage reaches the warning value entered by the registered user, and issue an alert to the user after determining that the maximum usage has been reached; and 
Werner teaches a GUI that shows the tracked, accumulated usage of a specific item of athletic equipment (e.g. shoes), but does not teach fields allowing entry for first use and maximum use for the equipment:
“GUI window 440 may present information regarding what pair of shoes 24 the athlete was wearing during the fitness activity, together with a lifetime mileage total for that specific pair of shoes 24” (Werner ¶ 0112).
UltraCoach also teaches a multisport, athletic fitness tracking and data management system which includes the logging and management of fitness data from workouts (UltraCoach p. 7, 25).  UltraCoach also tracks accumulated time and distance associated with various user-defined equipment, including shoes.  UltraCoach provides the user with a GUI to enter data for each equipment such as start distance, start date, notify distance and notify date (UltraCoach, p. 29–31).  The user will be notified when the tracked equipment reaches the notify date and will be notified when it reaches the notify distance.  The earlier-occurring notification of UltraCoach for a piece of equipment may represent the warning notification, whereas the later-occurring notification may represent the maximum usage alert.
It would have been obvious to one of ordinary skill at the time of the invention to have provided the user of Werner with such data entry capabilities in order to alert the user upon her accumulated equipment usage as desired.  Doing so would allow the user to be kept up to date on the equipment’s wear and remaining lifetime and would further remind the user to seek replacement as needed when certain usage milestones are met.
a wearable GPS-enabled mobile device which is internet ready, said GPS mobile device being configured to communicate training data live to said training log server as the user is training to automatically update said training log server.
“portable fitness monitoring device 12 further includes a GPS receiver 100” (Werner ¶ 0061). 
See Fig. 1 where the portable fitness monitoring device 12 is worn at the user’s waist.
“portable fitness monitoring device 12 may transmit route and performance information to server computer system 42 for storage in training journal database 54 via Internet 40” (Werner ¶ 0055).
“data recorder module 226 can build a journal entry describing the traversal of a particular route in substantially real time (i.e., during traversal of the route)” (Werner ¶ 0084).

4. The system of claim 1, wherein said processor is configured to track usage distance of the athletic equipment based on the distance data received and stored by said training log server.
“GUI window 440 may present information regarding what pair of shoes 24 the athlete was wearing during the fitness activity, together with a lifetime mileage total for that specific pair of shoes 24” (Werner ¶ 0112).

5. The system of claim 4, wherein said processor is configured to issue the warning based on the usage distance.
“notify distance” (UltraCoach, p. 29–30).  

6. The system of claim 1, wherein said processor is configured to present a predefined list of athletic equipment for selection by the registered user.
	See previously-defined list of equipment listed in the screenshot (UltraCoach p. 29).

7. The system of claim 1, wherein said training log server is configured to receive and store data from each registered user regarding a first use of a bike used by the user since the bike received a tune-up, said processor being configured to track a distance the bike is used based on the data received from the registered user regarding the distance the registered user trained on the bike.
Werner teaches several activities such as running and cycling (Werner ¶ 0051) and teaches tracking of the total miles for user equipment (e.g. shoes at ¶ 0112).  UltraCoach teaches logging activities for at least running and biking and provides an Equipment Log to contain “all the equipment you workout with” and that it will “keep track of the equipment you use during workouts and races and notify you to replace worn items” (p. 29).  UltraCoach further teaches storing equipment and associating it with the “Bike” activity where mileage for the equipment is logged.  UltraCoach also teaches specific examples of bike equipment such as “Cannondale” and “Burley Trailer” (p. 29–31).  
The obviousness asserted above (to have provided the user of Werner with the data entry capabilities of UltraCoach in order to alert the user upon her accumulated equipment usage as desired) provides a system configured for the user to enter data regarding a first use of a bike since last tune-up and for tracking such equipment (e.g. bike) usage/mileage.

8. The system of claim 1, wherein said GPS-enabled mobile device is configured to be worn by a runner while training.
“a location-aware portable fitness monitoring device 12 is utilized by an athlete 14 while engaged in a fitness activity including, but not limited to, running, walking, cycling, hiking, climbing, skating, swimming, skiing, performing aerobic exercises, weight lifting, or participating in various individual or team sports” (Werner ¶ 0051).

9. The system of claim 1, wherein said GPS-enabled mobile device is configured to be worn by a cyclist while training.
“a location-aware portable fitness monitoring device 12 is utilized by an athlete 14 while engaged in a fitness activity including, but not limited to, running, walking, cycling, hiking, climbing, skating, swimming, skiing, performing aerobic exercises, weight lifting, or participating in various individual or team sports” (Werner ¶ 0051).

10. The system of claim 1, wherein said processor is configured to track calendar time of the athletic equipment based on the time data received and stored by said training log server.
“start date . . . notify date” (UltraCoach, p. 29–30).
  
11. The system of claim 10, wherein said processor is configured to issue the warning based on the calendar time.
“start date . . . notify date” (UltraCoach, p. 29–30).

12. A system for tracking usage of athletic equipment of a user, comprising: 
“Program Products, Methods, and Systems for Providing Location-Aware Fitness Monitoring Services” (Werner at Title).
a wearable GPS device configured to communicate training data as the user is training; and 
“portable fitness monitoring device 12 further includes a GPS receiver 100” (Werner ¶ 0061). 
See Fig. 1 where the portable fitness monitoring device 12 is worn at the user’s waist.
“portable fitness monitoring device 12 may transmit route and performance information to server computer system 42 for storage in training journal database 54 via Internet 40” (Werner ¶ 0055).
“data recorder module 226 can build a journal entry describing the traversal of a particular route in substantially real time (i.e., during traversal of the route)” (Werner ¶ 0084).
“the shoes 124 worn during the fitness activity” (Werner ¶ 0063).
a web platform including a training log database configured to store the training data communicated from said GPS device, 
“portable fitness monitoring device 12 may transmit route and performance information to server computer system 42 for storage in training journal database 54 via Internet 40” (Werner ¶ 0055).
“Referring now to FIG. 3, there is depicted a layer diagram of, an exemplary software configuration of server computer system 42 of FIG. 1 that, in accordance with the present invention, provides an automated web-based route generation, route journaling, route visualization and other services” (Werner ¶ 0078).
said web platform including a processor configured to generate a graphical user interface having a plurality of fields for entering data regarding the use of the athletic equipment used by the user, at least one of said fields pertaining to the date of first use of the athletic equipment by the user, another of said fields pertaining to a warning value enterable by the user, said processor being configured to: track usage of the athletic equipment based on the training data stored in said training log database, issue a warning to the user that the athletic equipment is approaching maximum usage once the usage reaches the warning value entered by the user, and issue an alert to the user after determining that the maximum usage has been reached.
Werner teaches a GUI that shows the tracked, accumulated usage of a specific item of athletic equipment (e.g. shoes), but does not teach fields allowing entry for first use and maximum use for the equipment:
“GUI window 440 may present information regarding what pair of shoes 24 the athlete was wearing during the fitness activity, together with a lifetime mileage total for that specific pair of shoes 24” (Werner ¶ 0112).
UltraCoach also teaches a multisport, athletic fitness tracking and data management system which includes the logging and management of fitness data from workouts (UltraCoach p. 7, 25).  UltraCoach also tracks accumulated time and distance associated with various user-defined equipment, including shoes.  UltraCoach provides the user with a GUI to enter data for each equipment such as start distance, start date, notify distance and notify date (UltraCoach, p. 29–31).  The user will be notified when the tracked equipment reaches the notify date and will be notified when it reaches the notify distance.  The earlier-occurring notification of UltraCoach for a piece of equipment may represent the warning notification, whereas the later-occurring notification may represent the maximum usage alert.
It would have been obvious to one of ordinary skill at the time of the invention to have provided the user of Werner with such data entry capabilities in order to alert the user upon her accumulated equipment usage as desired.  Doing so would allow the user to be kept up to date on the equipment’s wear and remaining lifetime and would further remind the user to seek replacement as needed when certain usage milestones are met.

13. The system of claim 12, wherein said processor is configured to track usage distance of the athletic equipment based on distance data stored in said training log database.
“GUI window 440 may present information regarding what pair of shoes 24 the athlete was wearing during the fitness activity, together with a lifetime mileage total for that specific pair of shoes 24” (Werner ¶ 0112).

14. The system of claim 13, wherein said processor is configured to issue the warning based on the usage distance.
“notify distance” (UltraCoach p. 29–30).

15. The system of claim 12, wherein said processor is configured to present a predefined list of athletic equipment for selection by the user.
	See previously-defined list of equipment listed in the screenshot (UltraCoach p. 29).

16. The system of claim 12, wherein said GPS device is configured to be worn by a runner while training.
“a location-aware portable fitness monitoring device 12 is utilized by an athlete 14 while engaged in a fitness activity including, but not limited to, running, walking, cycling, hiking, climbing, skating, swimming, skiing, performing aerobic exercises, weight lifting, or participating in various individual or team sports” (Werner ¶ 0051).

17. The system of claim 12, wherein said GPS device is configured to be worn by a cyclist while training.
“a location-aware portable fitness monitoring device 12 is utilized by an athlete 14 while engaged in a fitness activity including, but not limited to, running, walking, cycling, hiking, climbing, skating, swimming, skiing, performing aerobic exercises, weight lifting, or participating in various individual or team sports” (Werner ¶ 0051).

18. A system comprising: 
“Program Products, Methods, and Systems for Providing Location-Aware Fitness Monitoring Services” (Werner at Title).
a wearable GPS device configured to store and communicate usage data as a user utilizes a piece of athletic equipment via a network; and 
“portable fitness monitoring device 12 further includes a GPS receiver 100” (Werner ¶ 0061). 
See Fig. 1 where the portable fitness monitoring device 12 is worn at the user’s waist.
“portable fitness monitoring device 12 may transmit route and performance information to server computer system 42 for storage in training journal database 54 via Internet 40” (Werner ¶ 0055).
“data recorder module 226 can build a journal entry describing the traversal of a particular route in substantially real time (i.e., during traversal of the route)” (Werner ¶ 0084).
“the shoes 124 worn during the fitness activity” (Werner ¶ 0063).
a web platform including a database server and a processor, the database server including a training log database configured to store the usage data communicated from the GPS device, 
“portable fitness monitoring device 12 may transmit route and performance information to server computer system 42 for storage in training journal database 54 via Internet 40” (Werner ¶ 0055).
“Referring now to FIG. 3, there is depicted a layer diagram of, an exemplary software configuration of server computer system 42 of FIG. 1 that, in accordance with the present invention, provides an automated web-based route generation, route journaling, route visualization and other services” (Werner ¶ 0078).
the processor configured to generate a graphical user interface having a plurality of fields allowing entry of data regarding the use of the athletic equipment used by the user, at least one of the fields associated with a date of first use of the piece of athletic equipment by the user, another of the fields associated with a maximum usage value, the processor being further configured to: track usage of the piece of athletic equipment based on the usage data stored in the training log database, provide a warning notification to the user on a computing device that the piece of athletic equipment is approaching the maximum usage value once the usage reaches a preset warning value, and provide an alert to the user on the computing device after determining that the maximum usage value has been reached.
Werner teaches a GUI that shows the tracked, accumulated usage of a specific item of athletic equipment (e.g. shoes), but does not teach fields allowing entry for first use and maximum use for the equipment:
“GUI window 440 may present information regarding what pair of shoes 24 the athlete was wearing during the fitness activity, together with a lifetime mileage total for that specific pair of shoes 24” (Werner ¶ 0112).
UltraCoach also teaches a multisport, athletic fitness tracking and data management system which includes the logging and management of fitness data from workouts (UltraCoach p. 7, 25).  UltraCoach also tracks accumulated time and distance associated with various user-defined equipment, including shoes.  UltraCoach provides the user with a GUI to enter data for each equipment such as start distance, start date, notify distance and notify date (UltraCoach, p. 29–31).  The user will be notified when the tracked equipment reaches the notify date and will be notified when it reaches the notify distance.  The earlier-occurring notification of UltraCoach for a piece of equipment may represent the warning notification, whereas the later-occurring notification may represent the maximum usage alert.
It would have been obvious to one of ordinary skill at the time of the invention to have provided the user of Werner with such data entry capabilities in order to alert the user upon her accumulated equipment usage as desired.  Doing so would allow the user to be kept up to date on the equipment’s wear and remaining lifetime and would further remind the user to seek replacement as needed when certain usage milestones are met.

19. The system of claim 18, wherein the processor is further configured to track usage distance of the piece of athletic equipment based on distance data received from the wearable GPS and stored in the training log database.
“GUI window 440 may present information regarding what pair of shoes 24 the athlete was wearing during the fitness activity, together with a lifetime mileage total for that specific pair of shoes 24” (Werner ¶ 0112).

20. The system of claim 19, wherein the processor is configured to provide the warning notification based on the usage distance.
“notify distance” (UltraCoach p. 29–30).

21. The system of claim 18, wherein the processor is configured to present a predefined list of athletic equipment for selection by the user.
	See previously-defined list of equipment listed in the screenshot (UltraCoach p. 29).

22. The system of claim 18, wherein the GPS device is configured to be worn by a runner.
“a location-aware portable fitness monitoring device 12 is utilized by an athlete 14 while engaged in a fitness activity including, but not limited to, running, walking, cycling, hiking, climbing, skating, swimming, skiing, performing aerobic exercises, weight lifting, or participating in various individual or team sports” (Werner ¶ 0051).

23. The system of claim 18, wherein the GPS device is configured to be worn by a cyclist or a swimmer.
“a location-aware portable fitness monitoring device 12 is utilized by an athlete 14 while engaged in a fitness activity including, but not limited to, running, walking, cycling, hiking, climbing, skating, swimming, skiing, performing aerobic exercises, weight lifting, or participating in various individual or team sports” (Werner ¶ 0051).

24. A system comprising: 
“Program Products, Methods, and Systems for Providing Location-Aware Fitness Monitoring Services” (Werner at Title).
a database server in operable communication with a processor, the database server including a training log database configured to store usage data received from a GPS device, wherein the usage data is associated with athletic equipment, 
“portable fitness monitoring device 12 may transmit route and performance information to server computer system 42 for storage in training journal database 54 via Internet 40” (Werner ¶ 0055).
“portable fitness monitoring device 12 further includes a GPS receiver 100” (Werner ¶ 0061).
“the shoes 124 worn during the fitness activity” (Werner ¶ 0063).
the processor configured to generate a graphical user interface having a plurality of fields allowing entry of data regarding use of the athletic equipment, at least one of the fields associated with a date of first use of the piece of athletic equipment, another of the fields associated with a maximum usage value, the processor being further configured to: track usage of the piece of athletic equipment based on the usage data stored in the training log database and provide an alert to a user after determining that the maximum usage value has been reached.
	Werner teaches a GUI that shows the tracked, accumulated usage of a specific item of athletic equipment (e.g. shoes), but does not teach fields allowing entry for first use and maximum use for the equipment:
“GUI window 440 may present information regarding what pair of shoes 24 the athlete was wearing during the fitness activity, together with a lifetime mileage total for that specific pair of shoes 24” (Werner ¶ 0112).
UltraCoach also teaches a multisport, athletic fitness tracking and data management system which includes the logging and management of fitness data from workouts (UltraCoach p. 7, 25).  UltraCoach also tracks accumulated time and distance associated with various user-defined equipment, including shoes.  UltraCoach provides the user with a GUI to enter data for each equipment such as start distance, start date, notify distance and notify date (UltraCoach, p. 30–31).  Either of the notify distance or the notify date can read on a maximum usage value upon which the user is notified (i.e. alerted) when the value is reached.
It would have been obvious to one of ordinary skill at the time of the invention to have provided the user of Werner with such data entry capabilities in order to alert the user upon her accumulated equipment usage as desired.  Doing so would allow the user to be kept up to date on the equipment’s wear and remaining lifetime and would further remind the user to seek replacement as needed when certain usage milestones are met.
 
25. The system of claim 24, wherein the usage data is received from a GPS device associated with a runner, a cyclist or a swimmer.
“a location-aware portable fitness monitoring device 12 is utilized by an athlete 14 while engaged in a fitness activity including, but not limited to, running, walking, cycling, hiking, climbing, skating, swimming, skiing, performing aerobic exercises, weight lifting, or participating in various individual or team sports” (Werner ¶ 0051).

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Werner and UltraCoach in view of Weightmania5.
2. The system of claim 1, wherein said processor is configured to track usage time of the athletic equipment based on the time data received and stored by said training log server.
As noted above, Werner tracks accumulated usage (lifetime mileage) of a specific item of athletic equipment (e.g. shoes).  UltraCoach tracks age and accumulated distance associated with equipment (e.g. shoes) and warns and alerts the user regarding replacement at a notify date and a notify total mileage.  Neither however appear to teach tracking total usage time for the equipment.  Weightmania also teaches a fitness track that logs workouts for running, walking and cycling by capturing distance, time, pace, speed for the workouts (p. 2, 4, 7).  Weightmania includes a Training Equipment Manager tied to the workout journal to track equipment usage.  It notes the first use date, the number of times it is used, total use time and total mileage for the equipment.  Weightmania help determine when its time to replace shoes, tires, etc. (p. 6).
It would have been obvious to one of ordinary skill at the time of the invention to have tracked total usage time and to have relied upon this total usage time as a basis for warning/alerting users regarding equipment replacement.  Doing so represents a predictable way to help users replace their equipment as it wears.
	
3. The system of claim 2, wherein said processor is configured to issue the warning based on the usage time.
As noted above, Werner tracks accumulated usage (lifetime mileage) of a specific item of athletic equipment (e.g. shoes).  UltraCoach tracks age and accumulated distance associated with equipment (e.g. shoes) and warns and alerts the user regarding replacement at a notify date and a notify total mileage.  Neither however appear to teach tracking total usage time for the equipment.  Weightmania also teaches a fitness track that logs workouts for running, walking and cycling by capturing distance, time, pace, speed for the workouts (p. 2, 4, 7).  Weightmania includes a Training Equipment Manager tied to the workout journal to track equipment usage.  It notes the first use date, the number of times it is used, total use time and total mileage for the equipment.  Weightmania help determine when it’s time to replace shoes, tires, etc. (p. 6).
It would have been obvious to one of ordinary skill at the time of the invention to have tracked total usage time and to have relied upon this total usage time as a basis for warning/alerting users regarding equipment replacement.  Doing so represents a predictable way to help users replace their equipment as it wears.
	
Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In Hester, supra, the Federal Circuit held that the surrender that forms the basis for impermissible recapture "can occur through arguments alone" . 142 F.3d at 1482, 46 USPQ2d at 1649.
        2 See 14/176,046 Decision on Appeal, 7/2/2018, where the PTAB agreed that: 
        
        “[t]he claimed combination results in an improvement in the field of wireless athletic tracking and monitoring technology since a user no longer needs to wait until the completion of a training exercise before training data is uploaded to an online database” (p. 9).
        
        “the GPS-enabled mobile device being configured to communicate training data live to the training log server results in an improvement to the GPS-enabled mobile device itself because the same amount of memory normally needed to store training data in the GPS-enabled mobile device is no longer required. A reduction in memory required also permits the GPS enabled mobile device to be of lessor size” (p. 9).
        
        3 14/176,046 Decision on Appeal, 7/2/2018, p. 9.
        
        4 “UltraCoach Multi-Sport Fitness Data Management”, © Copyright FitCentric Technologies, Inc., 1995–2002, http://www.fitcentric.com.  This reference was cited by applicant and bears a latest copyright date of 2002.  Therefore, this product manual predates the earliest priority date of the application by more than one year.
        5 “Weightmania.com – Fitness and Nutrition Software”, https:://web/archive.org/web/20100213095231/http:/www.weightmania.com/wmonlinefacts.htm, 2/13/2010.  This reference was cited by applicant and predates the earliest priority date of the application by more than one year.